UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6869



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


DAVID ZIMMERMAN HESS, JR.,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-92-15, CA-97-968-18-2)


Submitted:   September 30, 1998            Decided:   October 20, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Zimmerman Hess, Jr., Appellant Pro Se. Robert Hayden Bicker-
ton, Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Zimmerman Hess, Jr., seeks to appeal the district

court’s orders denying his motion filed under 28 U.S.C.A.§ 2255

(West 1994 & Supp. 1998) and motion for reconsideration. We have

reviewed the record and the district court’s opinions and find no

reversible error. Accordingly, we deny a certificate of appealabil-

ity and dismiss the appeal on the reasoning of the district court.

United States v. Hess, Nos. CR-92-15; CA-97-968-18-2 (D.S.C. Jan.

27, 1998; May 27, 1998). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2